Citation Nr: 1822934	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right foot bunionectomy.

2.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus prior to January 8, 2015. 

3.  Entitlement to a temporary total evaluation because of treatment for a service-connected left foot condition requiring convalescence.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to April 1985.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2010 (pes planus), December 2014 (right foot bunionectomy), and September 2015 (temporary 100 percent rating) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran filed a timely notice of disagreement (NOD) with the August 2010 rating decision which granted service connection for bilateral pes planus and assigned a 10 percent evaluation.  See August 2011 Third Party Correspondence.  However, a statement of the case (SOC) was not issued until October 2014.  The Veteran filed a timely VA Form 9.  As such, the claim is characterized as an increased initial evaluation for bilateral pes planus, as reflected on the title page. 

The Veteran and his spouse appeared at a Board hearing before the undersigned Veterans Law Judge in July 2017.  A transcript of that proceeding has been associated with the claims file.

In a September 2015 rating decision, the AOJ granted an increased rating from 10 percent to 50 percent for the Veteran's bilateral pes planus, beginning January 8, 2015.  At his July 2017 Board hearing, the Veteran's representative indicated that he was satisfied with his 50 percent rating for service-connected pes planus beginning January 8, 2015 and was not pursuing a higher rating for that period; and was limiting his appeal to a rating in excess of 10 percent prior to January 8, 2015.  The issue has been reflected on the title page accordingly.

The issues of entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus prior to January 8, 2015, and entitlement to a temporary total evaluation because of treatment for a service-connected left foot condition requiring convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right foot bunionectomy is attributable to his service-connected bilateral pes planus.  


CONCLUSION OF LAW

The criteria for service connection for right foot bunionectomy have been met.  U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Moreover, secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

The benefit of reasonable doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran filed an October 2014 claim for service connection for right foot bunionectomy.  See October 2014 Statement in Support of Claim. 

A September 2014 operation report indicated the Veteran had preoperative diagnoses of painful bunion deformity of the first metatarsophalangeal joint, right foot and painful skin lesions time two, plantar right foot and Austin bunionectomy and primary excision and suturing other skin lesions on the right foot were performed.  As such, the first element of service connection, current disability, on a direct and secondary basis has been satisfied.

Turning to the second element of service connection on a secondary basis, service-connected disability, the Veteran is currently service connected for bilateral pes planus.  Thus, the second element on a secondary basis has been met.

Finally, with regard to the third element, nexus, in a June 2015 Third Party Correspondence, the Veteran's podiatrist, Dr. W.S.W., opined that the Veteran was undergoing bunion, skin excision surgery due to his painful pes planus and explained that bunion deformities are frequently seen in combination with a lifelong pes planus foot type like the Veteran has.  See June 2015 Third Party Correspondence.

The September 2017 VA examiner indicated the Veteran's claims file was not reviewed and opined that the Veteran's hallux valgus (bunion) is a new and separate diagnosis and not related to his service-connected pes planus.  A supporting rationale for his opinion was not provided.  

In light of the above, the Board finds the evidence is in relative equipoise, and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service-connection for right foot bunionectomy is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim is granted.  As the claim has been granted on a secondary basis, no other theory of entitlement shall be evaluated.  


ORDER

Entitlement to service connection for right foot bunionectomy is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The award of service connection for right foot bunionectomy constitutes a grant of full benefits sought on appeal and the Board has no further jurisdiction over the issue; therefore the assignment of an initial evaluation is within the jurisdiction of the AOJ.  

Concerning the Veteran's claims for an increased rating for bilateral pes planus prior to January 8, 2015, and entitlement to a temporary total evaluation because of treatment for a service-connected left foot condition requiring convalescence, the Board finds these issues are inextricably intertwined with the AOJ's assignment of an initial rating for right foot bunionectomy pursuant to the Board's grant of entitlement to service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  In this regard the Board notes that evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  Where a veteran has multiple problems due to a service connected disability, it is possible for the veteran to have separate and distinct manifestations from the same injury, permitting separate disability ratings.  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate ratings do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Accordingly, remand is warranted in order for the AOJ to assign an initial disability evaluation for the Veteran's service-connected right foot bunionectomy.  Thereafter, the claims for an increased rating for bilateral pes planus prior to January 8, 2015, and entitlement to a temporary total evaluation because of treatment for a service-connected left foot condition should be readjudicated and returned to the Board.

Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records and associate them with the claims file.

2.  After the assignment of an initial evaluation for the Veteran's right foot bunionectomy disability, readjudicate the Veteran's claims for an increased rating for bilateral pes planus prior to January 8, 2015, and entitlement to a temporary total evaluation because of treatment for a service-connected left foot condition on appeal.  Any further evidentiary development which becomes apparent should be performed at this time.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before returning the claims to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


